
	
		I
		111th CONGRESS
		2d Session
		H. R. 4668
		IN THE HOUSE OF REPRESENTATIVES
		
			February 23, 2010
			Mr. Pierluisi (for
			 himself, Ms. Bordallo,
			 Mr. Sablan,
			 Mr. Sires, and
			 Ms. Wasserman Schultz) introduced the
			 following bill; which was referred to the Committee on Education and
			 Labor
		
		A BILL
		To amend the Elementary and Secondary Education Act of
		  1965 to increase the maximum amount that may be allotted to Puerto Rico under
		  part A of title III.
	
	
		1.Increase in maximum amount
			 that may be allotted to Puerto RicoSection 3111(c)(3)(D) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6821(c)(3)(D)) is amended by
			 striking 0.5 and inserting 2.
		
